DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 3/8/2021.  Claims 1-2, 4-16, 18-20 are pending.  Claims 3 and 17 have been cancelled.  Claims 1, 2, 4, 6-8, 11, 13, 15, 18, 20 have been amended.  Entry of this amendment is accepted and made of record. 

Response to Arguments
Applicant’s arguments, with respect to rejections under 35 USC 101 with respect to claims 1-14 and with respect to rejections made under 35 USC 112(b) to claims 1-20, filed on 3/8/2021 have been fully considered are persuasive.  In view of the amendments the rejections to the claims 1-14 under 35 USC 101 and claims 1-20 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments with respect to rejections made under 35 USC 102 to claims 1-2, 4 and 7 have been fully considered and are persuasive.  In view of the amendments filed on 3/08/2021 the rejections under 35 USC 102 have been withdrawn. 
Applicant’s arguments with respect to rejections made under 35 USC 103 to claims 8-9, 11, 14-16 and 18 have been fully considered and are persuasive.  In view of the amendments filed on 3/08/2021 the rejections under 35 USC 102 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining, using the choke/PCV gas rate, gas plant parameters for a well rate the for each well of the group of producing wells, wherein the gas plant parameters are determined based on a reliability of values from the choke/PCV gas rate and the DST gas rate, wherein the reliability is based on flowing conditions of the group of producing wells, and wherein an unreliability exists if the flow rate of the Venturi meter is zero or above a given flowrate and determining, using the one or more computers and the total gas rate, a production allocation for each well of the producing wells as a mathematical function of the total gas rate and the gas production allocation factor, in combination with the limitations set forth by the claim.
Dependent claims 2, 4-7 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 8 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining, using the one or more computers, a downstream temperature (DST) gas rate for each well of the group of producing wells; determining, using the choke/PCV gas rate and the DST gas rate, parameters for a well rate test for each well of the group of producing wells, wherein the gas plant parameters are determined based on a reliability of values from the choke/PCV gas rate and the DST gas rate, wherein the reliability is based on flowing conditions of the group of producing wells, and wherein an unreliability exists if 
Dependent claim 9, and 11-14 are allowed for the reasons explained above with respect to independent claim 8 from which they depend.
Claim 15 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining, using the choke/PCV gas rate and the DST gas rate, parameters for a well rate test for each well of the group of producing wells, wherein the gas plant parameters are determined based on a reliability of values from the choke/PCV gas rate and the DST gas rate, wherein the reliability is based on flowing conditions of the group of producing wells, and wherein an unreliability exists if the flowrate of the Venturi meter is zero or above a given flowrate; and determining, using the total gas rate, a production allocation for each well of the producing wells in combination with the limitations set forth by the claim.
Dependent claims 16 and 18-20 are allowed for the reasons explained above with respect to independent claim 15 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANUEL A RIVERA VARGAS/           Primary Examiner, Art Unit 2864                                                                                                                                                                                        
/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864